DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 10-15 and 20 in the reply filed on May 12, 2021 is acknowledged. Claims 6-9 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in FIG. 1 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 

Information Disclosure Statement
The information disclosure statement filed January 30, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 1-5, 10-15 and 20 are mental process (i.e. abstract idea) of collecting and processing health data without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. See MPEP § 2106.04. 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.


It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (e.g. by a doctor or other user), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally (or with pen and paper), but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

It must be considered that the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. Applicant’s invention is thus essentially a computer-implemented automation of an otherwise mental diagnostic process. There is no “improvement” to the technology being used because, in fact, Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not result in improved performance of the sensors, the processing circuitry, etc.


Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in  MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional claimed elements are well-known, routinely-used generic devices including an implantable medical device, a sensing component, and a processing component. The Examiner takes official notice that all of those listed additional elements in the claims were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Additionally, numerous examples of the generic devices listed above can be seen in the art cited with this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 10-12, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 20170251940 A1 to Perschbacher (hereinafter “Perschbacher”).
	Regarding Claims 1 and 11, Perschbacher teaches:
An implantable medical device (102; see e.g. Paras. 51 and 55-56 which discuss that it can be an implantable medical device (IMD) such as a pacemaker) comprising: 
a sensing component configured to acquire a signal (see e.g. “heart sound sensor” in Paras. 9, 24); and 
a processing component (see “processor” in Para. 5; see 306 in FIG. 3) communicatively coupled to the sensing component (see Para. 9, 24; see FIG. 3), the processing component configured to: 
receive the signal from the sensing component (see generally Paras. 5-10, 20-25); 
analyze the received signal to detect the presence or absence of at least one heart sound (see e.g. Paras. 9-10, 24-25); and 
(“validation check” in Paras. 5, 9-10, 20, 24-25) based on the detected presence or absence of the at least one heart sound (see e.g. Paras. 9-10, 24-25).

	Regarding Claims 2, 5, 12 and 15, see e.g. Paras. 7 and 9-10 (presence of heart sound used as validation check for second/subsequent r-wave accuracy).

	Regarding Claims 10 and 20, see “heart sound sensor” in e.g. Paras. 9, 12, 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher in view of US 2007/0078491 A1 to Siejko et al. (hereinafter “Siejko”).
	Regarding Claims 3 and 13, Perschbacher teaches the inventions of claims 1 and 11 as discussed above, but fails to go into great detail as to the signal processing specifics of how the heart sound is acquired (e.g. whether the signal is averaged over multiple cardiac cycles). Another reference, Siejko, teaches a similar invention in which heart sounds are detected from an acoustic signal including the step of averaging heart sound amplitudes over multiple heart beats in order to improve the signal-to-noise ratio (see e.g. Paras. 43, 44, 53). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to further average the acoustic 

	Regarding Claims 4 and 14, Perschbacher teaches the inventions of claims 1 and 11 as discussed above, but fails to go into great detail as to the signal processing specifics of how the heart sound is acquired (e.g. whether heart sounds are detected by comparing sensed amplitudes to a threshold). Another reference, Siejko, teaches a similar invention in which heart sounds are detected from an acoustic signal by comparing the amplitude of the signal to particular thresholds (see e.g. Para. 52: “Heart sounds including S1, S2, and/or S3 are detected at 520. The cardiac signal and the acoustic signal are received at 522. S1 is detected at 524. In one embodiment, detecting S1 includes comparing the amplitude of the preprocessed acoustic signal to an S1 threshold”). The Examiner also notes that, as a general matter, it was incredibly well known in the medical diagnostic arts to collect sensor data and then compare sensed amplitudes to pre-programmed thresholds for detecting diagnostically relevant events/markers. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to detect the heart sound(s) by comparing the sensed signal amplitude to threshold(s), as taught in Siejko, because this was a known method for detecting particular events or markers of interest in a diagnostic signal.

s 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher in view of US 2015/0164340 A1 to Bedingham (hereinafter “Bedingham”).
	Regarding Claims 3 and 13, Perschbacher teaches the inventions of claims 1 and 11 as discussed above, but fails to go into great detail as to the signal processing specifics of how the heart sound is acquired (e.g. whether the signal is averaged over multiple cardiac cycles). Another reference, Bedingham, teaches a similar invention in which heart sounds are detected from an acoustic signal including the step of averaging heart sound amplitudes over multiple cardiac cycles in order to reduce noise (see e.g. Para. 40). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to further average the acoustic signal over multiple cardiac cycles for detecting the heart sound(s), as taught in Bedingham, because this was a known method for reducing noise that would be potentially more problematic if analyzing only a single cardiac cycle. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher in view of US 2015/0126883 A1 to An et al. (hereinafter “An”). 
	Regarding Claims 4 and 14, Perschbacher teaches the inventions of claims 1 and 11 as discussed above, but fails to go into great detail as to the signal processing specifics of how the heart sound is acquired (e.g. whether heart sounds are detected by comparing sensed amplitudes to a threshold). Another reference, An, teaches a similar invention in which heart sounds are detected from an acoustic signal by comparing the amplitude of the (see e.g. Para. 70: “Strength of S1 or S2, such as the amplitude in time, frequency, or other transformation domain, or signal energy within respective S or S2 detection time window, can be computed. The strength of S1 or S2 can each be compared to a respective threshold to determine the presence of the S1 and S2 heart sounds”). The Examiner also notes that, as a general matter, it was incredibly well known in the medical diagnostic arts to collect sensor data and then compare sensed amplitudes to pre-programmed thresholds for detecting diagnostically relevant events/markers. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to detect the heart sound(s) by comparing the sensed signal amplitude to threshold(s), as taught in An, because this was a known method for detecting particular events or markers of interest in a diagnostic signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ternes ‘086: see Para. 84;
Peters ‘787: see Para. 72;
Brooks ‘594: see abstract, Paras. 25, 26, 67;
Song ‘863: see Para. 85;
Arand ‘202: see Paras. 2, 4, 5, 33;
Joo ‘082: see Col. 14 lines 23-41;
Shin ‘373: see Paras. 25, 45;

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792